                                     Simpson Thacher & Bartlett                            LLP
                                                     425   LEX INGTON A VENUE
                                                    NEW YORK, NY      10 0 1 7- 39 54


                                                  TE LEP HONE:   + 1- 21 2- 4 55- 20 00
                                                   FACSIMILE:    + 1- 21 2- 4 55- 2 50 2



D ir ec t Di al Numb er                                                                                         E- mail A d dr es s

+1 - 21 2- 455- 22 35                                                                                 bf ri e dman @ st bl aw. co m




                 BY ECF                                                   March 16, 2021


                                          Re:     TIG Insurance Company v. American Home Assurance
                                                  Company, AIU Insurance Company, National Union Fire
                                                  Insurance Company of Pittsburgh, Pennsylvania and New
                                                  Hampshire Insurance Company, Case No. 21-MC-217 (JMF)


                 Hon. Jesse M. Furman
                 United States District Judge
                 United States District Court
                 40 Centre Street, Room 2202
                 New York, NY 10007
                 Furman_NYSDChambers@nysd.uscourts.gov

                 Dear Judge Furman:

                         This firm represents Respondents American Home Assurance Company, AIU
                 Insurance Company, National Union Fire Insurance Company of Pittsburgh, Pennsylvania and
                 New Hampshire Insurance Company in the above referenced matter. Pursuant to Your
                 Honor’s Individual Rules 7.B and 7.C, we submit this letter motion to maintain under seal
                 Respondents’ Memorandum of Law in Support of Motion to Reconsider Order Denying
                 Petitioner’s Motion to Seal (the “Memorandum of Law”).

                         On March 10, 2021, this Court entered an Order denying Petitioner TIG Insurance
                 Company’s Motion to Seal Exhibit D and Redact Confidential Arbitration Information in a
                 Petition to Confirm a Final Arbitration Award Pursuant to Federal Rule of Civil Procedure
                 5.2(d)-(e). The Order was issued before Respondents had been served or appeared, and
                 Respondents now respectfully seek this Court’s reconsideration of the March 10 Order for the
                 reasons outlined in the Memorandum of Law. Respondents’ Memorandum of Law discusses
                 confidential information regarding the parties’ arbitration of a reinsurance dispute and the
                 Arbitrators’ final award, which Petitioner now seeks to confirm pursuant to Section 9 of the
                 Federal Arbitration Act. This information is protected from public disclosure by the parties’
                 Confidentiality Agreement and Protective Order, which requires that confidential arbitration
                 information be filed under seal. See Ex. 2 to Declaration of Brian O’Sullivan in Support of
                 Motion to Seal at 2. (“[T]he parties agree, subject to court approval, that all submissions of
                                                                      Simpson Thacher & Bartlett LLP

Hon. Jesse M. Furman                             -2-                                  March 16, 2021

Arbitration Information to a court shall be sealed and/or redacted so as to limit disclosure of
Arbitration Information.”).

        The Confidentiality Agreement and Protective Order was entered into by the parties in
recognition that disclosure of information from the arbitration would result in damaging
consequences to the parties and their businesses. See Ex. 2 to Declaration of Brian O’Sullivan
in Support of Motion to Seal at 3. The Confidentiality Agreement and Protective Order was
also “ordered” by the Arbitrators and provides that confidentiality be maintained after the
conclusion of the arbitration proceedings to protect sensitive business information of all
parties, including third party insurers, insureds and claimants. See id. Courts in this district
have accorded “considerable deference” to Arbitrator protective orders and we submit the
Court should do so here. See Odfjell ASA v. Celanese AG, 04-civ-1758 (JSR), 2005 WL
106897, at *1 (S.D.N.Y. Jan. 18, 2005); see also Goldstein v. Preisler, 24 A.D.3d 441,442
(N.Y. App. Div. 2005) (holding that trial court improperly modified arbitration award by
denying a portion of the award that recommended expunging all references to the arbitration
from public registration records). As such, Respondents submit there is good cause to
maintain the Memorandum of Law under seal.

       For the foregoing reasons, Respondents respectfully request that the Court enter an
order maintaining the sealing of Respondents’ Memorandum of Law in Support of Motion to
Reconsider Order Denying Petitioner’s Motion to Seal.


                                                   Respectfully submitted,

                                                   /s/ Bryce L. Friedman

                                                   Bryce L. Friedman


cc: Counsel of Record
